DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered. Claims 1, 3-6, 8-12, 14, 15 and 17-24 are currently pending in the application. An action follows below:
Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the Application Numbers 15/289,091, 15/289,085, 15/289,082 and the Patent Numbers 10,152,173 and 10,613,673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-6, 8-12, 14, 15 and 17-24 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a processing device, an electronic system, and a method, of detecting touch events on a touch sensing surface, using 3D touch for tracking objects on a wet touch surface and suppressing touch detection caused by water drops. Independent claims 1, 12 and 14 identify the uniquely distinct limitations, “modifying the capacitive sense signal of the respective sense electrode based on the respective adjusted baseline value, and comparing a modified capacitive sense signal of the respective sense electrode with a touch detection threshold to determine the subsequent touch events; wherein the respective baseline value is adjusted from below the touch detection threshold to above the touch detection threshold to suppress false touch detection.” The closest prior arts, Pirogov et al. and Hills et al. both discussed in the Final Office action dated 06/21/2019, either singularly or in combination, fail to anticipate or render obvious the above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626